DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments/amendments filed Aug. 24, 2022 have been fully considered but are not persuasive.  Claims 2 and 16 had been canceled.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 3, 5, 7, 11, 13, 14 and 17-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grace et al. (2020/0238844) (hereinafter “Grace”).
Regarding claim 1, Grace discloses a power supply system (Fig.3 and 9, please refer to the whole reference for detailed) comprising: an onboard rectifier (76 in Fig.9) configured to be disposed onboard a vehicle (10), the onboard rectifier (76) configured to receive an alternating current (alternating current from external charging electrodes 30 otherwise from charge receiving electrodes 26 of bus 10 via AC contactor 72 in Fig.9) conducted from a power generating station (power generating station which provides power on the external charging electrodes 30 in Fig.3 and 9) via one or more transmission lines (transmission line(s) connected to the external charging electrodes 30 (30A and/or 30B) in Fig.3 and 9) at a utility power line frequency that is at least fifty hertz and no more than sixty hertz (according to Fig.3 - the external charging electrodes 30 is connected to grid 200 via common power bus 85; and according to ¶ 39, which states “…all the charging electrodes 30 of depot 300 may be powered by a common busbar 85 or power distribution circuit. Busbar 85 may carry high voltage current from the grid, and distribute this current to charging electrodes 30 to charge buses 10……electric power (i.e., AC current) from the grid 200….”; and according to ¶ 65, which states “…current from grid 200 may have a voltage of about 13.2 kV and a frequency of about 60 Hz (in the US)…”), the onboard rectifier configured to change the alternating current into a direct current (please refer to at least ¶ 62), the onboard rectifier configured to output the direct current to an electric propulsion system of the vehicle to power the electric propulsion system and thereby to propel the vehicle (please refer to at least ¶ 20, 62 and 63).
Regarding claim 3, Grace discloses the onboard rectifier (76) is configured to receive the alternating current (alternating current from external charging electrodes 30 otherwise from charge receiving electrodes 26 of bus 10 via AC contactor 72 in Fig.9) at a peak voltage of at least ten kilovolts (according to Fig.3 - the external charging electrodes 30 is connected to grid 200 via common power bus 85; and according to ¶ 39, which states “…all the charging electrodes 30 of depot 300 may be powered by a common busbar 85 or power distribution circuit. Busbar 85 may carry high voltage current from the grid, and distribute this current to charging electrodes 30 to charge buses 10……grid 200 may provide AC current having at a voltage between about 12-33kV….”; and according to ¶ 65, which states “…current from grid 200 may have a voltage of about 13.2 kV and a frequency of about 60 Hz (in the US)…”.
Regarding claim 5, Grace discloses an onboard transformer (74 in Fig.9; ¶ 62) configured to be onboard the vehicle and to reduce a peak voltage of the alternating current, the onboard transformer configured to receive the alternating current from the one or more transmission lines and to output the alternating current with the peak voltage that is reduced to the onboard rectifier (¶ 62).
Regarding claim 7, Grace discloses the onboard rectifier (76) is configured to receive the alternating current (AC contactor 72 receives alternating current) from the power generating station without the alternating current being rectified by an off-board rectifier between the power generating station and the vehicle (Fig.9 doesn’t disclose an off-board rectifier; and according to ¶ 39, which states “…all the charging electrodes 30 of depot 300 may be powered by a common busbar 85 or power distribution circuit. Busbar 85 may carry high voltage current from the grid…”).
Regarding claim 11, Grace discloses one or more energy storage devices (14(s) in Fig.9) configured to receive the direct current from the onboard rectifier (76) for charging the one or more energy storage devices, the one or more energy storage devices configured to discharge electric energy stored in the one or more energy storage devices to power one or more motors of the electric propulsion system of the vehicle to power the electric propulsion system and propel the vehicle (please refer to at least ¶ 20 and 62).
Regarding claim 13, Grace discloses the electric vehicle is a mining vehicle or a transit vehicle (10 in Fig.9).
Regarding claim 14, Grace discloses a method (Fig.3 and 9, please refer to the whole reference for detailed) comprising: receiving an alternating current (alternating current from external charging electrodes 30 otherwise from charge receiving electrodes 26 of bus 10 via AC contactor 72 in Fig.9) at an onboard rectifier (76 in Fig.9) disposed onboard a vehicle (10), the alternating current received by the onboard rectifier from a power generating station (power generating station which provides power on the external charging electrodes 30 in Fig.3 and 9) via one or more transmission lines (transmission line(s) connected to the external charging electrodes 30 (30A and/or 30B) in Fig.3 and 9) off-board the vehicle, the alternating current received by the onboard rectifier at a frequency that is at least a utility power line frequency and at a peak voltage of at least ten kilovolts (according to Fig.3 - the external charging electrodes 30 is connected to grid 200 via common power bus 85; and according to ¶ 39, which states “…all the charging electrodes 30 of depot 300 may be powered by a common busbar 85 or power distribution circuit. Busbar 85 may carry high voltage current from the grid, and distribute this current to charging electrodes 30 to charge buses 10……grid 200 may provide AC current having at a voltage between about 12-33kV….”; and according to ¶ 65, which states “…current from grid 200 may have a voltage of about 13.2 kV and a frequency of about 60 Hz (in the US)…”; changing the alternating current into a direct current using the onboard rectifier (please refer to at least ¶ 62); and supplying the direct current from the onboard rectifier to an electric propulsion system of the vehicle to power the electric propulsion system and propel the vehicle (please refer to at least ¶ 20, 62 and 63).
Regarding claim 17, Grace discloses receiving the alternating current at an onboard transformer (74) from the transmission line; and reducing the peak voltage of the alternating current using the onboard transformer prior to conducting the alternating current with the peak voltage that is reduced to the onboard rectifier (76, please refer to at least ¶ 62).
Regarding claim 18, Grace discloses the alternating current is received by the onboard rectifier (76) from the power generating station without the alternating current being rectified by an off-board rectifier between the power generating station and the vehicle (10; Fig.9 doesn’t disclose an off-board rectifier).
Regarding claim 19, Grace discloses a method (Fig.3 and 9, please refer to the whole reference for detailed) comprising: receiving an alternating current (alternating current from external charging electrodes 30 otherwise from charge receiving electrodes 26 of bus 10 via AC contactor 72 in Fig.9) at a frequency of at least fifty hertz and no more than sixty hertz onboard a vehicle (according to Fig.3 - the external charging electrodes 30 is connected to grid 200 via common power bus 85; and according to ¶ 39, which states “…all the charging electrodes 30 of depot 300 may be powered by a common busbar 85 or power distribution circuit. Busbar 85 may carry high voltage current from the grid, and distribute this current to charging electrodes 30 to charge buses 10……electric power (i.e., AC current) from the grid 200….”; and according to ¶ 65, which states “…current from grid 200 may have a voltage of about 13.2 kV and a frequency of about 60 Hz (in the US)…”) from a power generating station (power generating station which provides power on the external charging electrodes 30 in Fig.3 and 9) via one or more transmission lines (transmission line(s) connected to the external charging electrodes 30 (30A and/or 30B) in Fig.3 and 9); rectifying the alternating current into a direct current onboard the vehicle (using 76 in Fig.9); and powering a propulsion system of the vehicle using the direct current to power the propulsion system and propel the vehicle (please refer to at least ¶ 20, 62 and 63).
Regarding claim 20, Grace discloses the alternating current is received from the power generating station while not rectifying the alternating current off-board the vehicle (Fig.9 doesn’t disclose an off-board rectifier).
Regarding claim 21, Grace discloses the alternating current (alternating current from external charging electrodes 30 otherwise from charge receiving electrodes 26 of bus 10 via AC contactor 72 in Fig.9) is received onboard the vehicle at a peak voltage of at least ten kilovolts (according to Fig.3 - the external charging electrodes 30 is connected to grid 200 via common power bus 85; and according to ¶ 39, which states “…all the charging electrodes 30 of depot 300 may be powered by a common busbar 85 or power distribution circuit. Busbar 85 may carry high voltage current from the grid, and distribute this current to charging electrodes 30 to charge buses 10……grid 200 may provide AC current having at a voltage between about 12-33kV….”; and according to ¶ 65, which states “…current from grid 200 may have a voltage of about 13.2 kV and a frequency of about 60 Hz (in the US)…”.
Regarding claim 22, Grace discloses the alternating current (alternating current from external charging electrodes 30 otherwise from charge receiving electrodes 26 of bus 10 via AC contactor 72 in Fig.9) is received by the onboard rectifier (76) at the utility power line frequency that is at least fifty hertz and no more than sixty hertz (according to Fig.3 - the external charging electrodes 30 is connected to grid 200 via common power bus 85; and according to ¶ 39, which states “…all the charging electrodes 30 of depot 300 may be powered by a common busbar 85 or power distribution circuit. Busbar 85 may carry high voltage current from the grid, and distribute this current to charging electrodes 30 to charge buses 10……electric power (i.e., AC current) from the grid 200….”; and according to ¶ 65, which states “…current from grid 200 may have a voltage of about 13.2 kV and a frequency of about 60 Hz (in the US)…”).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Grace et al. (2020/0238844) (hereinafter “Grace”) in view of Hassett et al. (2011/0000721) (“Hassett”).
Regarding claim 4, Grace is used to reject claim 1 above.
Grace discloses the onboard rectifier (76, which functions as a bi-directional inverter according to ¶ 63) is configured to convert the direct current (direct power from a battery) into alternating current (AC power) that is conducted off the vehicle to the one or more transmission lines (¶ 63).
Grace doesn’t disclose the electric propulsion system is configured to generate additional direct current from dynamic braking and the onboard rectifier is configured to convert the additional direct current into alternating current that is conducted off the vehicle to the one or more transmission lines. 
Hassett discloses electric propulsion system (Figs.4-6) is configured to generate additional direct current from dynamic braking (please refer to at least ¶ 5 and 38) and store the additional direct current in a battery (please refer to at least ¶ 5 and 38). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grace with the teaching of Hassett to provide the electric propulsion system is configured to generate additional direct current from dynamic braking (as taught by Hassett) and the onboard rectifier (using Grace’s onboard rectifier) is configured to convert the additional direct current (DC power stored in the battery during regenerative breaking) into alternating current that is conducted off the vehicle to the transmission line. The suggestion/motivation would have been to use regenerative breaking method to recapture the energy lost. 

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grace et al. (2020/0238844) (hereinafter “Grace”) in view of Baumann et al. (2015/0318791) (“Baumann”).
Regarding claim 6, Grace is used to reject claim 1 above.
Grace discloses the onboard rectifier as explained in claim 1 above.
Grace doesn’t explicitly disclose the onboard rectifier includes one or more silicon carbide switches.
	Baumann discloses a rectifier (30 in Fig.1) includes one or more silicon carbide switches (¶ 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grace with the teaching of Baumann to provide the onboard rectifier includes one or more silicon carbide switches. The suggestion/motivation would have been to provide rectifier with high temperature/high voltage silicon carbide switches as taught by Baumann’s ¶ 19.

8.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grace et al. (2020/0238844) (hereinafter “Grace”) in view of Brown et al. (2018/0278168) (“Brown”).
Regarding claim 8, Grace is used to reject claim 1 above.
Grace discloses the onboard rectifier (76) is configured to receive the alternating current. 
Grace doesn’t explicitly disclose the onboard rectifier is configured to receive the alternating current as a single phase current.
	For supporting purpose, Brown discloses a rectifier (66 in Fig.5) is configured to receive the alternating current as a single phase current (12 in Fig.5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grace with the teaching of Brown to provide the onboard rectifier is configured to receive the alternating current as a single phase current. The suggestion/motivation would have been to use a single phase current to provide AC power. 
Regarding claim 9, Grace is used to reject claim 1 above.
Grace discloses the onboard rectifier (76) is configured to receive the alternating current. 
Grace doesn’t explicitly disclose the onboard rectifier is configured to receive the alternating current as a multi-phase current.
	For supporting purpose, Brown discloses a rectifier (18 in Fig.1) is configured to receive the alternating current as a multi-phase current. (12 in Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grace with the teaching of Brown to provide the onboard rectifier is configured to receive the alternating current as a multi-phase current. The suggestion/motivation would have been to use a three-phase current to provide AC power to AC to DC converter.

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grace et al. (2020/0238844) (hereinafter “Grace”) in view of Lipo et al. (6,031,738) (“Lipo”).
Regarding claim 10, Grace is used to reject claim 1 above.
Grace discloses the direct current that is output by the onboard rectifier is used to drive the electric propulsion system (¶ 20, 62 and 63).  
Grace doesn’t disclose a variable frequency drive configured to receive the direct current that is output by the onboard rectifier and to output a variable frequency current to the electric propulsion system of the vehicle.
Lipo discloses a variable frequency drive configured to receive the direct current that is output by a rectifier and to output a variable frequency current to the electric propulsion system of the vehicle (please refer to at least column 1, line 14-27 and Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grace with the teaching of Lipo to provide a variable frequency drive configured to receive the direct current that is output by the onboard rectifier and to output a variable frequency current to the electric propulsion system of the vehicle. The suggestion/motivation would have been to use a variable frequency drive to control the traction motor(s) of the propulsion system of the vehicle to obtain a variable speed.

10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Grace et al. (2020/0238844) (hereinafter “Grace”).
Regarding claim 15, Grace is used to reject claim 14 above.
Grace’s Fig.9 discloses the alternating current is received at the input of the transformer 74 as explained in claim 1 above.
Grace’s Fig.9 doesn’t explicitly disclose the alternating current is received at the frequency of at least five kilohertz.
However, according to Grace’s Fig.10, which discloses the alternating current (AC current at the input of transformer 82 in Fig.10) is received at the frequency of at least five kilohertz (¶ 65 and 66 discloses “22 kHz”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grace’s Fig.9 with the teaching of Grace’s Fig.10 to provide the alternating current is received at the frequency of at least five kilohertz. The suggestion/motivation would have been to reduce the size of the transformer by using higher input frequency (Grace’s ¶ 65 and 66).

Allowable Subject Matter
11.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/Primary Examiner 2849